Citation Nr: 0734383	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-25 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of an unauthorized 
emergency room visit on November 15, 2003, at University 
Community Hospital in Tampa, Florida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of the 
James A. Haley VA Medical Center (VAMC) in Tampa, Florida, 
wherein reimbursement or payment by VA of the cost of 
unauthorized medical services provided on November 13, 2003, 
by a non-VA medical facility, University Community Hospital, 
was denied.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a combined service-connected disability 
rating of 80 percent and is in receipt of a total disability 
rating based on individual unemployability.  

3.  The veteran's injuries associated with a fall from a 
ladder on November 15, 2003, were not of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on November 15, 2003 were 
not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000 - 17.1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran contends during the July 2007 hearing that on 
November 15, 2003, he fell from an eight foot ladder while 
working on a roof at his home.  He explained that he also 
fell on a cement block, which caused a cut to his elbow and a 
hole in his head.  Since he was bleeding from the head, his 
wife called the paramedics, and upon their arrival, the 
veteran testified that he informed the medics of his request 
to be transported to the local VA hospital.  The veteran 
stated that the chief medical officer on the ambulance told 
him that because of his head trauma, he had to be transported 
to the University Community Hospital because it is a "trauma 
center."  The veteran asserts that his injuries resulting 
from the fall required emergency treatment, and the decision 
to be transported to the University Community Hospital was 
made by medical professionals during the time of an emergency 
situation.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances:  (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

In the first instance, the veteran does not meet all of the 
criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  While 
the veteran has service-connected disabilities and is totally 
disabled as a result of a service-connected disability to 
satisfy criteria (a), as will be explained below, the veteran 
does not meet the criteria under (b) and therefore, since at 
least one of the three requirements of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 has not been met, the Board need not 
further discuss the remaining elements, and entitlement must 
be denied under these provisions.  

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions 
of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the veteran 
has to satisfy all of the following conditions:  

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  See 38 
C.F.R. § 17.1002.

Review of the record shows that the veteran sought treatment 
at the emergency room of the University Community Hospital on 
November 15, 2003.  The emergency room triage record 
indicates that the veteran was conscious, oriented and 
walking when admitted to the emergency room and treatment 
upon admission was considered urgent.  He complained of a 
fall from a ladder onto a soft surface with additional 
contact with a brick on the ground.  The veteran reported 
that his symptoms of elbow pain, hip pain to buttocks, and 
pain when walking began approximately two hours before 
arriving to the hospital.  He assessed his pain level as 7 
out of 10, described his pain as aching, and stated that his 
maximum severity was moderate.  

On physical examination of the veteran, the veteran reported 
his pain level of the right hip as 6 out of 10.  It was noted 
that the veteran's head appeared normal except for the two 
centimeter laceration to the right parietal area.  Pain in 
the right hip and buttock was present with no overlying 
visible injury, and the veteran exhibited full range of 
motion in the hip and right elbow.  There was a five 
centimeter laceration over the right elbow with no visible 
deformity.  The elbow wound was irrigated, and x-rays of the 
pelvis, right elbow, and cervical spine were negative for 
acute fracture; however, the cervical spine demonstrated 
degenerative joint disease.  As such, a cervical collar was 
placed on the veteran for spine precaution.  Upon discharge, 
the veteran was primarily diagnosed with lacerations with 
additional multiple contusions status post fall without loss 
of consciousness.  He ambulated without assistance and was 
prescribed Vicodin and Keflex for his wounds.  The veteran 
reported on discharge that his pain level was 0 out of 10.  

Primarily at issue in this case is whether the treatment 
provided on November 15, 2003, was on an emergent basis as 
defined by applicable law.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, defines emergency 
services.  See 38 C.F.R. § 17.1002(b).  Under 38 C.F.R. § 
17.1002, emergency services exist where treatment is for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health, and indicates that this standard is met if there is 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  

Nonetheless, in this case, the evidence of record establishes 
that the veteran's condition was not of such nature that any 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  While the veteran specifically 
reported during the July 2007 hearing that he was bleeding 
from the head due to a "hole" in his head, the emergency 
department record reflects no complaints or treatment for a 
head injury of such severity.  The Board acknowledges the two 
centimeter laceration to the right parietal area of the 
veteran's head, but the emergency department record indicates 
that the veteran did not lose consciousness as a result of 
the fall and remained oriented.  The veteran also denied 
distal neurological complaints on physical examination.  
Furthermore, the veteran testified during the July 2007 
hearing that he was in "a lot of pain," but on November 15, 
2003, the veteran reported his pain intensity on arrival, as 
a 7 on a scale of 0 to 10 with an intensity level of 
moderate.  In making its determination, the Board has also 
considered the veteran's testimony as to the arrival to 
University Community Hospital via ambulance and his report of 
lying on his side when the emergency medical services (EMS) 
providers arrived to his residence.  But, the veteran's 
hospitalization record clearly indicates that he walked into 
the hospital and the veteran's condition was considered 
urgent, not emergent.  In addition, there is no indication in 
the hospital report that the veteran's movement was severely 
restricted upon admission.  The Board observes that the 
veteran's July 2007 testimony was provided approximately over 
four years after the visit currently on appeal.  However, 
under these circumstances, the Board finds that the 
statements documented on the hospitalization records to be 
most persuasive evidence herein as to the severity and 
history of the veteran's medical condition on the occasion as 
they were made contemporaneous with the events at issue.  As 
such, there is no indication that any delay in seeking 
immediate medical attention would have been, in the judgment 
of a prudent layperson, hazardous to life or health.  The 
Board concludes the competent, probative medical evidence 
indicates the private medical care sought and received on 
November 15, 2003, was not rendered for "emergency 
treatment" as defined by applicable law, and the claim must 
be denied.  

As for the issue of whether a VA facility was not feasibly 
available, the veteran asserts that EMS providers informed 
him that because he was suffering from head trauma, he must 
be transported to University Community Hospital because the 
hospital specializes in traumas of that nature.  In any 
event, the evidence of record is inconclusive on the question 
of availability, but further development is not warranted 
because the Board has already found that the condition of 
"emergency treatment" has not been met.  The Board observes 
that failure to meet any one condition is fatal to the claim.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  

In arriving at this decision, the Board notes that the only 
reports of medical emergency come from the veteran.  As a 
layman, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a) (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see generally, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous diagnosis, or (3) 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession).  

Accordingly, for the reasons stated above, the Board finds 
that the veteran does not meet the criteria 38 U.S.C.A. §§ 
1725, 1728 and 38 C.F.R. §§ 17.120, 17.1002 for payment or 
reimbursement of unauthorized medical expenses resulting from 
the emergency treatment on November 15, 2003, and the veteran 
is not entitled to reimbursement of the medical expenses 
incurred at University Community Hospital, and there is not 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board notes that the Secretary has issued implementing 
regulations, setting out specific duties for notifying and 
assisting claimants in developing evidence.  38 C.F.R. 
§§3.156(a), 3.159, 3.326(a) (2007).  Those regulations, 
however, are applicable only to the claims governed by 
38 C.F.R. Part 3; thus, they do not apply to this case, in 
which the governing substantive regulations reside in Part 17 
of title 38, Code of Federal Regulations.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 1001).  

However, assuming without deciding that the VCAA applies, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim as stated in the April 2005 VCAA 
letter.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The pertinent evidence includes the veteran's 
private treatment records dated November 2003.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the veteran's 
claim for entitlement to payment or reimbursement of an 
unauthorized emergency room visit on November 15, 2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concluded above, the preponderance of 
the evidence is against the veteran's pending claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to payment or reimbursement of an unauthorized 
emergency room visit on November 15, 2003, at University 
Community Hospital in Tampa, Florida is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


